Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  August 7, 2020                                                   Bridget M. McCormack,
                                                                                 Chief Justice

                                                                        David F. Viviano,
                                                                        Chief Justice Pro Tem
  161241-2(19)
                                                                      Stephen J. Markman
                                                                           Brian K. Zahra
                                                                     Richard H. Bernstein
                                                                     Elizabeth T. Clement
  PEGASUS WIND, LLC,                                                 Megan K. Cavanagh,
           Plaintiff-Appellee,                                                        Justices
                                               SC: 161241
  v                                            COA: 351532
                                               Tuscola CC: 19-030703-AA
  TOWNSHIP OF JUNIATA, JUNIATA TOWNSHIP
  BOARD OF TRUSTEES, and JUNIATA
  TOWNSHIP PLANNING COMMISSION,
             Defendants-Appellants.
  __________________________________________

  GREG ACKERMAN, CHERYL ACKERMAN,
  ROGER ADAMS, DIAN ADAMS, TIMOTHY
  BARBER, KRISTI BARBER, BRADLEY BARNES,
  GINGER BARNES, CAISTER FARMS, INC.,
  STELLA CLINESMITH, CUMMINGS-
  MONVILLE FARMS, LLC, ZELEM ESTERLINE,
  BARBARA ESTERLINE, FARM MANAGEMENT
  GROUP, LLC, STAN FESSLER, III, RITA
  FESSLER, JOSEPH FESSLER, DEBRA FESSLER,
  STEVEN FINDLAY, GARNER LAND CO., LLC,
  RONALD GOEBEL, INGRID GOEBEL,
  GOODCHILD FAMILY FARMS, LLC, JANSON
  LAND COMPANY, LARACHA INVESTMENTS,
  LLC, CORI MILLER, SUE LYNN NEARING,
  VIRGIL NEARING, BRANDON PALM, HEIKI
  PALM, PARAMOUNT ENTERPRISES LAND,
  PAUL DOST FARMS, LLC, ROBERT PIKE,
  DAVID PRATT, KAREN PRATT, LARRY
  RUCKLE, RUSSELL FAMILY LAND CO., LLC,
  STARKEY FARMS, INC., ELAINE STOICK,
  GORDON TEDFORD, DONNA TEDFORD, KELLY
  WRIGHT, FRED HESS, ALBERTA HESS, JAN
  HESS, BARB HESS, TOM HESS, and HARLEY
  MIKKELSON,
             Plaintiffs-Appellees,
                                                                                                              2

                                                                 SC: 161242
v                                                                COA: 351644
                                                                 Tuscola CC: 19-030723-AA
TOWNSHIP OF JUNIATA, JUNIATA TOWNSHIP
BOARD OF TRUSTEES, and JUNIATA
TOWNSHIP PLANNING COMMISSION,
           Defendants-Appellants.
_________________________________________/

     On order of the Chief Justice, the motion to extend the time for filing a reply to the
answer of plaintiff-appellee Pegasus Wind, LLC, is GRANTED. The reply submitted on
August 4, 2020, is accepted as timely filed.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                               August 7, 2020

                                                                            Clerk